DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and pneumococcal capsular polysaccharides from Streptococcus pneumoniae serotypes 1 and 3 are conjugated to tetanus toxoid. and pneumococcal capsular polysaccharides from Streptococcus pneumoniae serotypes 4, 5, 6A, 6B, 7F, 8, 9V, 10A, 11A, 12F, 14, 15B, 18C, 19A, 19F, 22F, 23F, and 33F are conjugated to CRM197  in the reply filed on 11-18-2020 is acknowledged.  The traversal is on the ground(s) that the law requires that the inventions are independent and distinct and that there would be a serious burden on the Examiner if restriction was not required.  This is not found persuasive because the searching and examining of the various combinations of conjugates would constitute a serious burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 and 10-17 are pending. Claims 2, 4 and 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 3, 5-8 and 10 are currently under examination. 

Information Disclosure Statement
The Information Disclosure Statements filed on 2-1-2019, 4-2-2020 and 6-17-2020 have been considered. Initialed copies are attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to for reciting claim language drawn to non-elected inventions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Emini et al. (U.S. Patent Application Publication US 2015/0202309 – IDS filed on 2-1-2019) and Schultz (U.S. Patent Application Publication US 2003/0099672 – IDS filed on 2-1-2019).

	Emini et al. disclose compositions comprising conjugated Streptococcus pneumoniae glycoconjugates (see abstract for example). Emini et al. further disclose that their compositions can comprise conjugates can comprise the capsular polysaccharide (glycoconjugates) from Streptococcus pneumoniae serotypes 1, 3, 4, 5,6A, 6B, 7F, 8, 9V, 10A, 11A, 12F, 14, 15B, 18C, 19A, 19F, 225, 23F and 33F (see paragraphs [0013]-[0016] for example). Emini et al. further disclose that their glycoconjugates are individually conjugated to either CRM197 or tetanus toxoid (see paragraph [0020], [0047] and [0051] for example); that the glycoconjugates within a composition can be conjugated to different carrier proteins (see paragraph [0443]-[0508] for example); and that said compositions can comprise adjuvants such as aluminum phosphate, aluminum sulfate or aluminum hydroxide (see paragraph [0546] for example) and/or an excipient (see paragraph [0579] for example).
	Emini et al. differs from the claimed invention in that they don’t specifically a composition wherein the glycoconjugates from Streptococcus pneumoniae serotypes 1 and 3 are conjugated to tetanus toxoid and Streptococcus pneumoniae serotypes 4, 5,6A, 6B, 7F, 8, 9V, 10A, 11A, 12F, 14, 15B, 18C, 19A, 19F, 225, 23F and 33F are conjugated to CRM197. 
	Schultz discloses compositions comprising glycoconjugates from Streptococcus pneumoniae wherein at least two of the glycoconjugates are conjugated to a tetanus toxoid and at least two are conjugated to the diphtheria toxoid (e.g. CRM197) (see paragraph [0034]). Schultz further disclose that Streptococcus pneumoniae serotypes 1 and 3 are two of the preferred serotypes to be conjugated to the tetanus toxoid 9 (see paragraph [0034] for example).
	It would have been obvious for one of ordinary skill in the art to modify the compositions of Emini et al. to include the glycoconjugates of Streptococcus pneumoniae serotypes 1 and 3 which are conjugated to tetanus toxoid instead of CRM197 (as disclosed by Schultz) in order to make an effective combination vaccine (i.e. effective against not only Streptococcus pneumoniae but also diphtheria).
	One would have had a reasonable expectation of success as both Emini et al. and Schultz disclose mixed carrier formulations. Moreover, Schultz teaches that the aforementioned glycoconjugates which are conjugated to the diphtheria toxoid not only cancel out the negative effects of the immunogenicity of the carrier protein but also contributes to the induction of protective immunity with respect the Streptococcus pneumoniae strains whose glycoconjugates are conjugated to the diphtheria toxoid carrier protein (see paragraph [0033]).

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.
 The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 10, 2021